FILED
                           NOT FOR PUBLICATION
                                                                            NOV 15 2021
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 20-30220

              Plaintiff-Appellee,                D.C. No. 3:18-cr-00358-MO-1

 v.
                                                 MEMORANDUM*
DEQUANDRE RAYMONE DAVIS,

              Defendant-Appellant.


                  Appeal from the United States District Court
                           for the District of Oregon
                  Michael W. Mosman, District Judge, Presiding

                          Submitted November 10, 2021**
                                 Portland, Oregon

Before: GRABER and CHRISTEN, Circuit Judges, and WU,*** District Judge.

      Defendant Dequandre Raymone Davis timely appeals the sentence of 18

months’ imprisonment imposed upon revocation of his supervised release.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable George H. Wu, United States District Judge for the
Central District of California, sitting by designation.
Reviewing de novo the district court’s interpretation of the Sentencing Guidelines,

United States v. Staten, 466 F.3d 708, 713 (9th Cir. 2006), we affirm.

      The district court correctly made the sentence consecutive to Defendant’s

46-month sentence for illegally possessing a firearm. See U.S. Sent’g Guidelines

Manual § 7B1.3(f) (“Any term of imprisonment imposed upon the revocation of

probation or supervised release shall be ordered to be served consecutively to any

sentence of imprisonment that the defendant is serving, whether or not the sentence

of imprisonment being served resulted from the conduct that is the basis of the

revocation of probation or supervised release.”). Moreover, the district court

clearly rested its decision on Defendant’s many breaches of the court’s trust,

specifically, his serious and repeated violations of conditions of supervised release.

See United States v. Hammons, 558 F.3d 1100, 1104 (9th Cir. 2009) (“[A]t a

revocation sentencing, a court may appropriately sanction a violator for his ‘breach

of trust,’ but may not punish him for the criminal conduct underlying the

revocation” (internal quotation marks omitted)).

      We reject Defendant’s argument, raised for the first time on appeal, that

Chapter 7 of the Sentencing Guidelines conflicts with 18 U.S.C. § 3583(e). The

Guidelines recommend a consecutive sentence because of the defendant’s breach

of trust, and not as punishment for the offense itself. See U.S. Sent’g Guidelines


                                          2
Manual Ch. 7, Pt. A, Intro. (3)(b) (providing that, because “the sentence imposed

upon revocation would be intended to sanction the violator for failing to abide by

the conditions of the court-ordered supervision, . . . the sanction for the violation of

trust should be in addition, or consecutive, to any sentence imposed for the new

conduct”). For that reason, a consecutive sentence does not run afoul of

§ 3583(e)’s requirement that a sentence upon revocation of supervisory release not

punish the Defendant for the underlying offense. See United States v. Reyes-

Solosa, 761 F.3d 972, 975 (9th Cir. 2014) (“The betrayal of trust warrants strong

and independent corrective action”).

      AFFIRMED.




                                           3